Exhibit (g)(19) under Form N-1A Exhibit 10 under Item 601/Reg. S-K APPENDIX B Series of the Trust The Huntington Funds Huntington Dividend Capture Fund Huntington Fixed Income Securities Fund Huntington Growth Fund Huntington Income Equity Fund Huntington Intermediate Government Income Fund Huntington International Equity Fund Huntington Macro 100 Fund Huntington Mid Corp America Fund Huntington Money Market Fund Huntington Mortgage Securities Fund Huntington New Economy Fund Huntington Ohio Municipal Money Market Fund Huntington Ohio Tax-Free Fund Huntington Real Strategies Fund Huntington Rotating Markets Fund Huntington Short/Intermediate Fixed Income Securities Fund Huntington Situs Fund Huntington Tax-Free Money Market Fund Huntington Technical Opportunities Fund Huntington U.S. Treasury Money Market Fund Huntington Balanced Allocation Fund Huntington Conservative Allocation Fund Huntington Growth Allocation Fund Huntington VA Balanced Fund Huntington VA Dividend Capture Fund Huntington VA Growth Fund Huntington VA Income Equity Fund Huntington VA International Equity Fund Huntington VA Macro 100 Fund Huntington VA Mid Corp America Fund Huntington VA Mortgage Securities Fund Huntington VA New Economy Fund Huntington VA Real Strategies Fund Huntington VA Rotating Markets Fund Huntington VA Situs Fund This Appendix B, amended and restated as of July 29, 2009, is hereby incorporated and made part of the Custodian Agreement, by and between the parties named below (the “Agreement”), and replaces any and all prior versions of Appendix B to the Agreement. Witness the due execution hereof this 29th day of July, 2009. THE HUNTINGTON FUNDS THE HUNTINGTON NATIONAL BANK (i)By:/s/ Eric McKenzie (ii)By:/s/ Dan Luke Name:Eric McKenzie Name:Dan Luke Title:Vice President Title:Vice President
